Name: Council Regulation (EC) NoÃ 1819/2006 of 11 December 2006 amending Regulation (EC) NoÃ 234/2004 concerning certain restrictive measures in respect of Liberia
 Type: Regulation
 Subject Matter: Africa;  international affairs;  international trade;  wood industry;  coal and mining industries;  defence
 Date Published: nan

 13.12.2006 EN Official Journal of the European Union L 351/1 COUNCIL REGULATION (EC) No 1819/2006 of 11 December 2006 amending Regulation (EC) No 234/2004 concerning certain restrictive measures in respect of Liberia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Common Position 2006/31/CFSP of 23 January 2006 renewing the restrictive measures imposed against Liberia (1) and Common Position 2006/518/CFSP of 24 July 2006 modifying and renewing certain restrictive measures imposed against Liberia (2), Having regard to the proposal from the Commission, Whereas: (1) In order to implement the measures imposed against Liberia by the United Nations Security Council Resolution (hereinafter referred to as UNSCR) 1521 (2003), Common Position 2004/137/CFSP (3) of 10 February 2004 concerning restrictive measures against Liberia provided for the implementation of the measures set out in UNSCR 1521 (2003) concerning Liberia, and a ban on the provision to Liberia of financial assistance related to military activities. In line with UN Security Council Resolutions 1647 (2005), 1683 (2006) and 1689 (2006), Common Positions 2006/31/CFSP and 2006/518/CFSP confirmed the restrictive measures of Common Position 2004/137/CFSP for a further period of time and provided for certain modifications. (2) Council Regulation (EC) No 234/2004 (4) prohibits the provision to Liberia of technical and financial assistance related to military activities, the import of rough diamonds from Liberia and the import of round logs and timber products originating in that country. (3) On 20 June 2006, the UN Security Council adopted Resolution 1689 (2006). It decided, inter alia, not to renew the prohibition against imports of all round logs and timber products originating in Liberia, which had been imposed by paragraph 10 of UNSCR 1521 (2003) and, after several extensions, expired on 20 June 2006. The Security Council expressed its determination to reinstate that prohibition if, within a period of ninety days, Liberia failed to pass the forestry legislation proposed by the Forest Reform Monitoring Committee created by the Government of Liberia. (4) The Security Council revisited the matter on 20 October 2006 and concluded that Liberia had adopted the necessary forestry legislation. It resolved therefore not to reinstate the prohibition. (5) Article 6(2) of Regulation (EC) No 234/2004, which prohibits the import into the Community of all round logs and timber products originating in Liberia and was suspended from 23 June 2006 to 18 September 2006, should therefore be repealed with retroactive effect to 19 September 2006, HAS ADOPTED THIS REGULATION: Article 1 In Article 6 of Regulation (EC) No 234/2004, paragraph 2 shall be deleted. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 19 September 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2006. For the Council The President E. TUOMIOJA (1) OJ L 19, 24.1.2006, p. 38. (2) OJ L 201, 25.7.2006, p. 36. (3) OJ L 40, 12.2.2004, p. 35. Common Position as last amended by Common Position 2006/518/CFSP (OJ L 201, 25.7.2006, p. 36). (4) OJ L 40, 12.2.2004, p. 1. Regulation as last amended by Regulation (EC) No 1126/2006.